    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


GREGORY DUHON, M.D.                                   CIVIL ACTION


VERSUS                                                NO: 20-2022


THE BOARD OF SUPERVISORS                              SECTION “H”
OF LOUISIANA STATE UNIVERSITY
& AGRICULTURAL & MECHANICAL
COLLEGE, ET AL.

                          ORDER AND REASONS
      Before the Court is Defendants James David Hammond, M.D., and
Healthcare Professionals of Louisiana’s Motion to Dismiss for Failure to State
a Claim Pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. 70). The
Court heard oral argument on this Motion on February 18, 2021 and took the
matter under advisement. For the following reasons, the Motion is GRANTED
IN PART and DENIED IN PART.


                              BACKGROUND
      Plaintiff Gregory Duhon, M.D. (“Duhon”), brings this action against
multiple defendants for damages and injunctive relief arising from his
suspension and termination from the cardiology fellowship program at
Louisiana State University (“LSU”) and the subsequent loss of his Louisiana
medical license. Below are the facts relevant only to the instant Motion.
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 2 of 17




      Plaintiff was enrolled in the 2018–2019 cardiology fellowship program at
Louisiana State University. On May 23, 2019, Plaintiff was advised by its
Program Director, Neeraj Jain, M.D., that he was being suspended effective
immediately on suspicion of being mentally impaired and that he must obtain
a fit-for-duty clearance from LSU’s Campus Assistance Program (“CAP”). After
conducting an occupationally mandated psychological evaluation (“OMPE”),
CAP directed Plaintiff to register with the Health Care Professionals
Foundation of Louisiana (“HPFLA”), a “private not-for-profit corporation that
offers assistance to health care professionals who may be suffering from mental
health issues” by referring the professionals for evaluations and monitoring
their treatment plans where appropriate.1 Plaintiff registered with HPFLA as
instructed and HPFLA, in turn, directed Plaintiff to submit to a three-day
comprehensive psychological exam at one of three HPFLA-approved facilities.
      Plaintiff chose to undergo the required evaluation at Professional
Renewal Center (“PRC”) in Lawrence, Kansas, which ultimately concluded
that Plaintiff required 60–90 days of inpatient treatment. To counter PRC’s
findings, Plaintiff obtained evaluations from two independent psychiatrists
who found that the PRC report was flawed and that Plaintiff was indeed fit for
duty. Plaintiff alleges that HPFLA acknowledged that the PRC report was
inaccurate but nevertheless required that Plaintiff comply with PRC’s
recommendation and seek additional, costly inpatient treatment. When
Plaintiff refused, the HPFLA reported Plaintiff to the Louisiana State Board
of Medical Examiners (“LSBME”) as noncompliant and otherwise impaired in
his ability to practice medicine.




      1   Doc. 70-1 at 3.
                                      2
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 3 of 17




       On October 4, 2019, Plaintiff received a notice from the LSBME
informing him that his license was under investigation and directing him to
cooperate with HPFLA and PRC’s recommendations. Plaintiff, through his
attorneys, petitioned HPFLA and the LSBME to allow him to forego the
additional inpatient treatment but to no avail. Plaintiff ultimately allowed his
license to lapse in July of 2020.
       In this action, Plaintiff brings claims against a long list of defendants—
including LSU, the LSBME, and the organizations and providers to which and
to whom he was referred—for violations of procedural and substantive due
process, § 504 of the Rehabilitation Act,2 and Title II of the Americans with
Disabilities Act.3 Plaintiff also brings state tort claims for intentional infliction
of emotional distress and defamation under Louisiana Civil Code article 2315.
Plaintiff contends that, at each step of the way, he was discriminated against
“on the basis of a perceived disability and denied any notice or hearing on the
actions taken against him and their supposed justification.”4 Specifically,
Plaintiff alleges that the named defendants perceived him as having substance
abuse disorder.5 Plaintiff contends that the alleged discrimination cost him his
fellowship position, his chance to transfer or become board-certified in
cardiology, his reputation, the good standing of his Louisiana physicians
license, and more than $50,000 in unnecessary treatment.
       Now before the Court is a Motion to Dismiss filed by HPFLA and
HPFLA’s Medical Director, James David Hammond, M.D. (“Dr. Hammond”)
(collectively, “Defendants”), wherein they ask the Court to dismiss Plaintiff’s


       2 29 U.S.C. § 794.
       3 42 U.S.C. § 12131, et seq.
       4 Doc. 89 at 2.
       5 Plaintiff alleges that he received treatment for substance abuse disorder in 2011 and

has since been in remission.
                                                3
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 4 of 17




claims against them under Federal Rule of Civil Procedure 12(b)(6). Plaintiff
opposes.


                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.”6 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.”7
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.”8 The court need not, however,
accept as true legal conclusions couched as factual allegations.9 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true.10 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim.11 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint.12


                                LAW AND ANALYSIS
       Plaintiff brings four causes of action against Defendants: (1) deprivation
of procedural and substantive due process under § 1983; (2) discrimination in


       6 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 547 (2007)).
       7 Id.
       8 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       9 Iqbal, 556 U.S. at 678.
       10 Id.
       11 Lormand, 565 F.3d at 255–57.
       12 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                               4
     Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 5 of 17




violation of Title II of the Americans with Disabilities Act (“ADA”) pursuant to
§ 1983; (3) intentional infliction of emotional distress, and (4) defamation.
Plaintiff brings the first two claims against both HPFLA and Dr. Hammond
and brings the third and fourth claims against HPFLA alone. In their Motion
to Dismiss, Defendants ask the Court to dismiss all four causes of action for
failure to state a claim. The Court will thus address the sufficiency of each
claim in turn.
I.    Louisiana Revised Statutes § 37:1287
      As a preliminary matter, Defendants argue that, because of HPFLA’s
relationship with the LSBME, HPFLA and Dr. Hammond are immune from
suit under Louisiana Revised Statutes § 37:1287, which provides:
      D. There shall be no liability on the part of and no action for
      damages against any nonprofit corporation, foundation, or
      organization that enters into any agreement with the [LSBME]
      related to the operation of any committee or program to identify,
      investigate, counsel, monitor, or assist any licensed physician who
      suffers or may suffer from alcohol or substance abuse or a physical
      or mental condition which could compromise such physician’s
      fitness and ability to practice medicine with reasonable skill and
      safety to patients, for any investigation, action, report,
      recommendation, decision, or opinion undertaken, performed, or
      made in connection with or on behalf of such committee or
      program, without malice and in the reasonable belief that such
      investigation, action, report, recommendation, decision, or opinion
      was warranted.13

Louisiana Revised Statutes § 37:1287(E) also provides immunity from liability
for “any person who serves as a director, trustee, officer, employee, consultant,
or attorney” who works for or is affiliated with an organization described in
Subsection (D).


      13   LA. REV. STAT. § 37:1287(D).
                                          5
      Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 6 of 17




        Although the Court acknowledges the potential applicability of this
statute, Defendants argued the statute’s applicability for the first time in their
Reply. “Reply briefs cannot be used to raise new arguments.”14 The Court
therefore declines to address the statute’s applicability at this time.
II.     Claims Against Dr. Hammond
        Additionally, Defendants argue that all claims against Dr. Hammond
should be summarily dismissed as Plaintiff has not sufficiently alleged facts
supporting any claims against him. Indeed, the only factual reference to Dr.
Hammond in Plaintiff’s Amended Complaint is found in paragraph 83(d),
which states:
        HPFL[A] and Hammond attempted to conceal Plaintiff’s coerced
        activities as “voluntary,” knowingly published false statements to
        LSU, PRC, and LSBME, knowingly disregarded Plaintiff’s
        legitimate fit-for-duty reports, knowingly accepted and endorsed
        the false and fraudulent PRC report, and in other respects did not
        comply with applicable legal or professional standards[.]15
Defendants argue that the allegations in this paragraph are “self-serving,
conclusory, and devoid of any factual support.”16 At oral argument, Plaintiff’s
counsel argued that the allegations in paragraph 83(d) are sufficient to state a
claim against Dr. Hammond individually and that the alleged facts pertaining
to HPFLA also pertain to Dr. Hammond as the person through whom HPFLA
acts.
        Plaintiff brings claims against Dr. Hammond individually.17 Plaintiff’s
factual allegations regarding HPFLA are not, therefore, imputed to


        14Hollis v. Lynch, 827 F.3d 436, 451 (5th Cir. 2016).
        15Doc. 55 at 21.
       16 Doc. 70-1 at 6.
       17 The Court notes that, as to other defendants, Plaintiff has asserted claims against

alleged state representatives in their official capacities; however, Plaintiff has not done so
with respect to Dr. Hammond. See Doc. 55 at 19, 31.
                                               6
       Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 7 of 17




Dr. Hammond individually. The Court finds that the allegations in paragraph
83(d) of Plaintiff’s Amended Complaint are too conclusory and speculative to
independently support a claim against him. Accordingly, as Plaintiff has not
alleged any facts pertaining specifically to Dr. Hammond, Plaintiff’s claims
against Dr. Hammond are dismissed.
III.    Deprivation of Procedural and Substantive Due Process Under
        28 U.S.C. § 1983
        “To state a claim under § 1983, plaintiffs must allege two elements: first
that they were deprived of a right or interest secured by the Constitution and
laws of the United States, and second that the deprivation occurred under color
of state law.”18 Here, Plaintiff alleges that he was deprived of his constitutional
right to procedural and substantive due process under the Fourteenth
Amendment.
        The Due Process Clause of the Fourteenth Amendment declares that no
state shall “deprive any person of life, liberty, or property, without due process
of law.”19 “In procedural due process claims, the deprivation by state action of
a constitutionally protected interest in ‘life, liberty, or property’ is not in itself
unconstitutional; what is unconstitutional is the deprivation of such an
interest without due process of law.”20 “To prevail on a [procedural] due process
claim, plaintiffs must [therefore] show that: (1) they possess a property interest
that is protected by the due process clause, and (2) [the defendant’s] procedures
are constitutionally inadequate.”21
        Substantive due process, on the other hand “ensures that, regardless of
the fairness of the procedures used, the government does not use its power for

        18 Doe v. Rains County Ind. School Dist., 66 F.3d 1402, 1406 (5th Cir. 1995).
        19 U.S. Const. amend. XIV.
        20 Zinermon v. Burch, 494 U.S. 113, 125 (1990) (emphasis in original).
        21 Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008).

                                              7
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 8 of 17




oppressive purposes.”22 Thus, “substantive due process requires only that
public officials exercise professional judgment, in a nonarbitrary and
noncapricious manner, when depriving an individual of a protected property
interest.”23 In substantive due process cases concerning a plaintiff’s alleged
constitutional right to continued enrollment, the Supreme Court has held that,
assuming such a right exists, there is only a “narrow avenue for judicial
review” and that the plaintiff must show a “substantial departure from
accepted academic norms as to demonstrate that the person or committee
responsible did not actually exercise professional judgment.”24
       As a result, a plaintiff alleging procedural or substantive due process
violations must first demonstrate the existence of a protectable property
interest. Here, Plaintiff contends that he was deprived of his protectable
property or liberty interest in: (1) continuing his training in the LSU cardiology
fellowship program; (2) not being subjected to unjustified and coerced
psychological examinations; (3) his Louisiana physician’s license and its good
standing; and (4) his professional reputation. Defendants now argue that
Plaintiff’s due process claims must fail because he has not alleged sufficiently
alleged: (1) facts indicating that HPFLA violated a constitutional right; or (2)
that HPFLA “acted under color of state law.”
       1.     Violation of a Constitutional Right
       Plaintiff first alleges that HPFLA deprived him of his protectable
property interest in continuing his training in the LSU cardiology fellowship


       22  Patterson v. Def. POW/MIA Acct. Agency, 343 F. Supp. 3d 637, 646 (W.D. Tex. 2018)
(citing Daniels v. Williams, 474 U.S. 327, 331 (1986)).
        23 Lewis v. Univ. of Texas Med. Branch at Galveston, 665 F.3d 625, 631 (5th Cir. 2011)

(citing Texas v. Walker, 142 F.3d 813, 819 (5th Cir. 1998)).
        24 Regents of Univ. of Michigan v. Ewing, 474 U.S. 214, 225 (1985).




                                              8
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 9 of 17




program. He alleges that it did so by:
      Attempt[ing] to conceal Plaintiff’s coerced activities ‘voluntary,’
      knowingly publish[ing] false statements to LSU, PRC and LSBME,
      knowingly disregard[ing] Plaintiff’s legitimate fit-for-duty reports,
      knowingly accept[ing] and endors[ing] the false and fraudulent
      PRC report, and in other respects did not comply with applicable
      legal or professional standards[.]25

Defendants contend that, even taking Plaintiff’s allegations as true, HPFLA
cannot be found to have deprived Plaintiff of his alleged right in his fellowship
program as there is no allegation that it had any authority to make suspension
or termination decisions.
      The Court agrees. At the time that Plaintiff was allegedly “forced to
resign” from LSU, the only alleged action by HPFLA was its referral of Plaintiff
to PRC. Plaintiff does not allege that this action affected his enrollment.
Further, Plaintiff does not allege that HPFLA was involved in the decision to
suspend or terminate him or otherwise had such authority over LSU.
Accordingly, since it was LSU that allegedly deprived Plaintiff of his right to
his fellowship, it is LSU’s procedures and actions that are the subject of
Plaintiff’s related due process claims—not HPFLA’s. Plaintiff’s substantive
and procedural due process claims against HPFLA for deprivation of his
interest in his fellowship are therefore dismissed.
      Defendants do not address Plaintiff’s claims for deprivation of his
interest in his license, reputation, or freedom from coerced psychological
examinations. Rather, in a footnote, Defendants explain that, because
“Plaintiff does not identify HPFLA or Dr. Hammond in connection with these
allegations[,]” they have omitted related arguments from their Motion.26 The


      25   Id. at 21.
      26   Doc. 70 at 7 n.4.
                                         9
   Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 10 of 17




Court acknowledges that Plaintiff’s Amended Complaint does not specifically
identify HPFLA in the paragraphs in which he identifies these three additional
property interests. Nevertheless, the Court finds that Plaintiff’s due process
allegations, which are generally asserted against all the defendants, are
sufficient to place HPFLA on notice that Plaintiff’s claims against it include
claims for the deprivation of these three interests without due process.
Plaintiff’s due process claims against HPFLA related to the interests in his
license, reputation, and freedom from coerced psychological examinations
therefore survive HPFLA’s Motion to Dismiss so long as this Court finds that
HPFLA acted “under color of state law” pursuant to § 1983.
      2.     Under Color of State Law
        For a defendant to act “under color of state law” for the purposes
of § 1983, his conduct must be fairly attributable to the state.27 To determine
whether the actions of a private entity are fairly attributable to the state, the
“inquiry must be whether there is a sufficiently close nexus between the State
and the challenged action of the regulated entity so that the action of the latter
may be fairly treated as that of the State itself.”28 To aid in this inquiry, the
Supreme Court has articulated three tests: (1) the nexus or joint-action test,
(2) the public function test, and (3) the state coercion or encouragement test.29
“[T]he nexus or state action test finds state action where the state has ‘so far
insinuated itself into a position of interdependence with the [private actor] that
it was a joint participant in the enterprise.’”30 Under the public function test,


      27  Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982).
      28   Daigle v. Opelousas Health Care, Inc., 774 F.2d 1344, 1348–49 (5th Cir.
1985) (internal quotation marks omitted).
       29 See Gordon v. Neugebauer, 57 F. Supp. 3d 766, 774 (N.D. Tex. 2014) (citations

omitted).
       30 Richard v. Hoechst Celanese Chem. Grp., Inc., 355 F.3d 345, 352 (5th Cir. 2003)

(quoting Jackson v. Metropolitan Edison Co., 419 U.S. 345, 357–58 (1974)).
                                             10
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 11 of 17




“a private entity acts under color of state law when the entity performs a
function which is ‘exclusively reserved to the state.’”31 Finally, the state
coercion or encouragement test “holds the state responsible ‘for a private
decision only when [the state] has exercised coercive power or has provided
significant encouragement, either overt or cover, that the choice must in law
be deemed to be that of the State.”32
       The Court finds that Plaintiff has sufficiently alleged that HPFLA is
fairly attributable to the state under either the nexus test or the public
function test. Plaintiff alleges that “HPFL[A] was originated by the LSBME to
oversee the evaluation, treatment, and monitoring of impaired or potentially
impaired physicians.”33 Plaintiff also contends that HPFLA threatened
Plaintiff with LSBME action if he failed to comply with HPFLA directives.
When HPFLA did report Plaintiff to the LSBME, the LSBME required that
Plaintiff cooperate with HPFLA’s directives in order to maintain his license,
allegedly without conducting an independent investigation. Plaintiff also
states at various places in his Amended Complaint that HPFLA acted as the
“agent” of the LSBME. Plaintiff has thus plausibly alleged that the LSBME
has delegated to HPFLA some of its oversight over medical practitioners, that
the LSBME and HPFLA continue to work together in this function, and that
HPFLA’s actions as to Plaintiff were within the scope of HPFLA’s directive
from the LSBME.
       In finding Plaintiff’s allegations sufficient, this Court does not
conclusively decide that HPFLA acted under color state law. Indeed, the “fairly


       31Id. (quoting Flagg Bros. v. Brooks, 436 U.S. 149, 157–58 (1978)).
       32Id. (quoting Blum v. Yaretsky, 457 U.S. 991, 1004 (1982).
      33 Doc. 55 at 3. In his Opposition, Plaintiff also cites an excerpt from HPFLA’s website

wherein it states that it continues to operate under a “Memorandum of Understanding” with
the LSBME.
                                               11
      Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 12 of 17




attributable” inquiry is highly fact-based, and additional discovery may reveal
that HPFLA’s actions are more divorced from LSBME’s than Plaintiff has
alleged.34 However, at this early stage, the Court finds that Plaintiff has
sufficiently alleged that HPFLA’s alleged due process failures are so closely
connected to the function and actions of LSBME as to be fairly attributable to
the state.
IV.     Title II of the ADA
        Plaintiff brings his claims under Title II of the Americans with
Disabilities Act (“ADA”) pursuant to § 1983. As explained previously in this
matter,35 “where a statutory regime already provides a comprehensive set of
remedies for its enforcement, there is a presumption against the availability of
the more general remedial measures of § 1983. This principle renders further
discussion of the intricacies of § 1983 unnecessary.”36 Accordingly, the Court
will not consider Plaintiff’s claims under § 1983 but will rather proceed to an
analysis of Plaintiff’s claim against HPFLA under Title II of the ADA.
        “The ADA forbids discrimination against disabled individuals in major
areas of public life, among them employment (Title I of the Act), public services
(Title II), and public accommodations (Title III).”37 Here, Plaintiff brings suit
against HPFLA under Title II, which provides that “no qualified individual
with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs, or activities



        34Frazier v. Bd. of Trustees of Nw. Mississippi Reg’l Med. Ctr., 765 F.2d 1278, 1284
(5th Cir.), amended, 777 F.2d 329 (5th Cir. 1985) (“Imbued with an identity all its own, every
state action inquiry partakes only slightly of the factual stuff of other cases.”).
       35 See Doc. 122 at 14–15.
       36 See id. (citing Lollar v. Baker, 196 F.3d 603, 609 (5th Cir. 1999)).
       37 PGA Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001) (citing 42 U.S.C. §§ 12111–12117;

12131–12165; 12181–12189).
                                                12
     Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 13 of 17




of a public entity, or be subjected to discrimination by any such entity.”38 The
ADA defines a “public entity” as “(A) any State or local government; (B) any
department, agency, special purpose district, or other instrumentality of a
State or States or local government; and (C) the National Railroad Passenger
Corporation, and any commuter authority.”39
       Defendants argue that Plaintiff’s Title II claim against HPFLA is
improper as HPFLA is a private entity. In response, Plaintiff argues that the
actions of HPFLA are “fairly attributable” to the state under § 1983. This Court
has previously found, however, that Plaintiff cannot use § 1983 to bring suit
against private entities under Title II.40 Accordingly, Plaintiff’s Title II claim
against HPFLA is dismissed with prejudice.
V.     Intentional Infliction of Emotional Distress
       “[T]o recover for intentional infliction of emotional distress, a plaintiff
must establish that: (1) the conduct of the defendant was extreme and
outrageous; (2) the emotional distress suffered by the plaintiff was severe; and
(3) the defendant desired to inflict severe emotional distress or knew that
severe emotional distress would be certain or substantially certain to result
from his conduct.”41 To succeed on this claim, “[t]he conduct must be so
outrageous in character, and so extreme in degree, as to go beyond all possible
bounds of decency, and to be regarded as atrocious and utterly intolerable in a
civilized community.”42 “Liability does not extend to mere insults, indignities,
threats, annoyances, petty oppressions, or other trivialities.”43



       38 42 U.S.C. § 12132 (emphasis added).
       39 42 U.S.C. § 12131.
       40 See Doc. 122 at 15–16.
       41 White v. Monsanto, 585 So.2d 1205, 1209 (La. 1991).
       42 Id.
       43 Id.

                                            13
      Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 14 of 17




        Plaintiff alleges that Defendants in this case are liable for the tort of
intentional infliction of emotional distress because of their dissemination of
false information about him, which allegedly “establishes a pattern [of]
deliberate, repeated harassment over a period of time.”44 As to HPFLA,
Plaintiff contends that it engaged in “outrageous conduct” in “refusing to accept
two fit for duty reports clearing him of any mental impairment that would
implicate his fitness to practice medicine.”45
        As support for his claim, Plaintiff quotes the opinion in Currier v.
Entergy Services, Inc., wherein another section of this Court denied summary
judgment on an emotional distress claim after finding evidence that the
defendant’s conduct “did not lead to her loss of only that one job; it destroyed
her career.”46 In Currier, however, the Court found a genuine issue of material
fact as to whether the defendant “concocted a plan to destroy Currier’s
career.”47 Here, Plaintiff does not allege that HPFLA’s actions were made with
an intent to destroy his career or allege that HPFLA engaged in any similarly
outrageous conduct. This Court thus finds that HPFLA’s failure to accept
Plaintiff’s commissioned examinations fails to meet the high bar for intentional
infliction of emotional distress claims in Louisiana.48 Plaintiff’s intentional
infliction of emotional distress claim is therefore dismissed.
VI.     Defamation
        Under Louisiana law, the elements of a defamation claim include: “(1) a
false and defamatory statement concerning another; (2) an unprivileged
publication to a third party; (3) fault (negligence or greater) on the part of


        44 Doc. 89 at 34.
        45 Id. at 35.
        46 Id. at 679.
        47 Id.
        48 See Currier v. Entergy Servs., Inc., 73 F. Supp. 3d 673, 678 (E.D. La. 2014).

                                                14
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 15 of 17




the publisher; and (4) resulting injury.”49 In his Amended Complaint, Plaintiff
contends that HPFLA defamed him when it reported to the LSBME that
Plaintiff was noncompliant and that Plaintiff had a potential substance abuse
problem or mental health condition that impaired his ability to practice
medicine. Plaintiff also alleges HPFLA made these statements after
acknowledging that PRC’s conclusions regarding his fitness for duty were false
and that HPFLA’s report to the LSBME essentially cost him his license.
       Defendants contend that HPFLA’s statements to the LSBME were
“opinions” protected by the First Amendment. “The First Amendment provides
‘a defense against defamation actions for expressions of opinion about matters
of public concern made without knowing or reckless falsity.’”50 Without the
benefit of the actual statement, however, this Court cannot determine whether
it was truly an expression of opinion as opposed to fact or that it was made
without knowing or reckless falsity.51 Rather, this Court must accept as true
Plaintiff’s allegations that the LSBME essentially accepted HPFLA’s
statements as fact.
       Defendants also assert that HPFLA’s statements are entitled to the
defense of qualified privilege. “In Louisiana, privilege is a defense to a
defamation action.”52 “The practical effect of the assertion of the conditional
or qualified privilege is to rebut the plaintiff’s allegation of fault and to place
the burden of proof on the plaintiff to establish abuse of the privilege.”53

       49  Lewis v. M7 Prods., LLC, 427 F. Supp. 3d 705, 723–24 (M.D. La. 2019) (internal
quotations and citations omitted).
        50 Ioppolo v. Rumana, 581 F. App’x 321, 330 (5th Cir. 2014).
        51 See id. (explaining that the report was rendered after the committee carefully

considered evidence and that the report is “littered with phrases and statements which
clearly indicate it is a statement of opinion”).
        52 Id. at 331.
        53 Id. at 332 (quoting Dyas v. Shreveport Police Dep’t, 136 So.3d 897, 904 (La. App. 2

Cir. 2014)).
                                                15
    Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 16 of 17




Establishing whether a conditional privilege exists is a two-step process.
“First, it must be determined whether ‘the attending circumstances of
communication occasion a qualified privilege,’ which means that a
determination must be made of whether the requirements for invoking the
privilege are satisfied.”54 Second, it must be determined “whether the privilege
was abused, which requires that the grounds for abuse—malice or lack of good
faith—be defined.”55
       Applying this framework to the matter at hand, the Court first finds that
the circumstances do support a qualified privilege as “Louisiana courts have
held that a qualified privilege is generally necessary for statements made when
reviewing the fitness of medical doctors to practice their profession.”56 Thus, to
sufficiently plead defamation, Plaintiff must allege that HPFLA abused this
privilege—“that [it] made the alleged defamatory statements knowing they
were false or ‘with reckless disregard as to [their] truth or falsity.’”57 Here,
Plaintiff alleges that HPFLA reported to LSBME that Plaintiff was not fit to
practice after acknowledging the fraudulence of the PRC report and refusing
to consider contrary evaluations. Although such allegations could potentially
amount to a finding of recklessness, Plaintiff’s claims are conclusory in nature
and unsupported by facts to make HPFLA’s alleged “acknowledgment” and
“refusal” plausible. For this reason, Plaintiff’s defamation claim is hereby
dismissed.



       54  Smith v. Our Lady of the Lake Hosp., Inc., 639 So. 2d 730, 745 (La. 1994).
       55  Id.
        56 Ioppolo, 581 F. App’x at 332.
        57 Russell v. Chevron U.S.A., Inc., No. CV 18-4157, 2018 WL 4816151, at *5 (E.D. La.

Oct. 4, 2018) (quoting Kennedy v. Sheriff of E. Baton Rouge, 935 So. 2d 669, 674 (La. 2006)).


                                             16
   Case 2:20-cv-02022-JTM-KWR Document 123 Filed 08/20/21 Page 17 of 17




                                CONCLUSION
      For the foregoing reasons, the Motion is GRANTED IN PART and
DENIED IN PART.
      IT IS ORDERED that Plaintiff’s claims against Dr. Hammond are
hereby DISMISSED WITH PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s claim against HPFLA for
violation of Title II of the ADA is DISMISSED WITH PREJUDICE.
      IT IS FURTHER ORDERED that Plaintiff’s claims against HPFLA for
intentional infliction of emotional distress and defamation are hereby
DISMISSED WITHOUT PREJUDICE. Plaintiff is granted 15 days from the
date of this Order in which to amend his Complaint.
      IT IS FURTHER ORDERED that Plaintiff’s claims against HPFLA for
violations of substantive and procedural due process are DISMISSED WITH
PREJUDICE only insofar as they relate to Plaintiff’s alleged property interest
in his fellowship. Plaintiff’s due process claims related to his alleged interests
in his license, reputation, and freedom from coerced examination remain.


      New Orleans, Louisiana this 20th day of August, 2021.



                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       17
